Exhibit 99.1 Resolute Energy Corporation Completes Closing of Delaware Basin Acquisition and Private Offering of Preferred Stock Denver, Colorado – October 7, 2016 – Resolute Energy Corporation (NYSE: REN) (the “Company”) today announced the closing of its previously announced acquisition of certain oil and gas properties located in Reeves County, Texas, for an aggregate purchase price of $135.0 million.The acquisition was financed in part with proceeds received from the previously announced private offering of shares of 8⅛% Series B Cumulative Perpetual Convertible Preferred Stock of the Company, which also closed today.The Company sold a total of 62,500 shares of the convertible preferred stock, which includes 7,500 shares issued in connection with the exercise by the initial purchaser of its over-allotment option.Total net proceeds from the sale of the convertible preferred stock, before offering expenses, was approximately $60.0 million.
